Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 1-5, 7, 8, 10, 11-12, 14 and 15-20 were previously allowed and a Notice of Allowability was mailed on 02/03/2021.
In response to a Printer Rush query filed on 02/18/2021, stating that there was no Affidavit/Declaration filed under 37 CFR 1.130(b) and thus, checked marked in item 1 of PTO37 in the previous Notice of Allowability, was not correct and a new Corrected Notice of Allowability is required without checked mark of item 1 of PTO37. A corrected Notice of Allowability is hereby issued.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656